Citation Nr: 0936869	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral clubfoot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in May 2007.  The hearing transcript 
has been associated with the claims file.

The Board notes that the Veteran has raised the issue of 
entitlement to service connection of an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
that the Board previously referred this issue in its December 
2007 decision.  Review of the record does not indicate that 
any action has been taken on this issue.  Therefore, this 
matter is again REFERRED to the RO for the appropriate 
action.


FINDING OF FACT

The Veteran's bilateral clubfoot, which is a congenital 
defect, was aggravated by superimposed injury during service.  


CONCLUSION OF LAW

The criteria for service connection of bilateral club foot 
have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2008); 
VAOPGCPREC 67-90 and 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection.  As such, there 
is no further need to discuss compliance with the duties to 
notify and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Congenital or developmental conditions are not injuries or 
diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990). 

In this case, the evidence documents that the Veteran's 
bilateral clubfoot is a congenital defect and not a 
congenital disease.  See, e.g., May 1969 service treatment 
record (referring to clubfoot as "congenital defect"); May 
2001 Lefkowitz statement (referring to clubfoot as a 
"deformity").  See also Dorland's Illustrated Medical 
Dictionary 973 (30th ed. 2003).  Thus, service connection is 
only warranted if the bilateral clubfoot was aggravated by a 
superimposed injury or disease in service.  

The service medical evidence documents that the Veteran had a 
bilateral clubfoot, which was manifested by occasional pain, 
and second degree pes planus in March 1968, at the time of 
entry into service.  See March 1968 entrance examination 
records.  The service medical evidence is then silent until 
May 1969, when the Veteran was seen for complaints of 
constant pain in both feet, which was aggravated by marching.  
The examiner noted that the Veteran had an "old ([existed 
prior to service]) club foot (talipes varus type deformity) 
which was treated with casts in infancy".  The examiner 
further noted a history from the Veteran of being unable to 
participate in sports in school and of having poor functional 
ability in the feet.  The examiner recommended that the 
Veteran be separated from active service by the Medical 
Evaluation Board.  

A Medical Board Survey was subsequently conducted.  The 
record reveals that the Veteran reported having club foot, 
talipes varus type deformity, since infancy, for which he was 
treated with casts during infancy.  Per the record, the casts 
did not "cure" the clubfeet; the Veteran indicated that he 
still had poor functional ability in both feet and that he 
was unable to participate in physical activities in school.  
Examination revealed that the Veteran had moderate pain in 
the feet which became more intense during physical activity.  
The Medical Board determined that although hospitalization 
was not necessary, the Veteran should be discharged from 
service because the condition, which they determined had not 
been aggravated by service, made him unfit for duty.  

The Veteran has reported that he continued to have increased 
pain in his feet after separation, though he did not receive 
any treatment until July 2000.  See August 2000 VA treatment 
record.  The July 2000 VA treatment records indicate that the 
Veteran presented a history of constant pain which was 
aggravated by his employment.  Examination revealed obvious 
valgus deformities (i.e. pes planus and medial subluxation of 
the metatarsophalangeal joints) and the record indicates that 
the Veteran was provided a prescription for pain medication.  
Subsequent VA treatment records reflect the Veteran's 
continued history of bilateral foot pain and impairment and 
his history that the condition, though it existed from birth, 
was aggravated by his period of service.  

In April 2002, VA received an examination record dating in 
May 2001 from a private podiatrist.  See Liden record.  The 
record reflects the Veteran's history of being treated for 
clubfoot as a child through the use of serial casting.  The 
Veteran indicated that although he had some limitation of his 
feet prior to service, he was able to play sports through 
high school.  The Veteran denied the use of surgery, and the 
examiner noted that the serial casting must have resulted in 
"substantial correction" due to the fact that no surgery 
was performed.  After examination and discussion with the 
Veteran, the  podiatrist diagnosed the Veteran with post-
manipulation club foot (as well as equinus deformity and 
degenerative joint disease of the foot) and opined that the 
"extreme physical demands of basic training and daily 
training thereafter certainly progressed his condition".  
The podiatrist indicated that he was unable to "say to what 
degree it progressed the symptoms", however, or to determine 
what condition the Veteran would be in at that time if he had 
never been in the military.  

In June 2002, VA received a statement from a private 
physician who was offering a second opinion on the Veteran's 
clubfoot.  See May 2001 Lefkowitz report.  The physician 
revealed that "clinical and radiographic examinations 
support diagnoses for residual sequelae bilateral clubfoot 
deformities with flattened arches, tight heel cords, and 
dorsal dislocations of [the] right second, third, and fourth 
[metatarsophalangeal] joints".  The physician stated that 
while basic training could aggravate foot-related symptoms, 
he was unable to support a direct or causal relationship 
between his current symptoms and his basic training from 
1968.  Rather, he believed the Veteran's current symptoms 
were related to his clubfoot deformities.  

In February 2007, VA received a statement from a private 
doctor.  See November 2004 Massau statement.  The statement 
reveals the Veteran's history of going to sickbay on multiple 
occasions during service, where he was told to use a heel 
lift in his shoes and to soak his feet nightly, even though 
the Veteran had informed the medics that he needed wedges in 
his shoes.  The record then reflects the Veteran's history 
that when he told his drill officer that he had gone to 
sickbay, the drill officer stomped on his feet, called him a 
malingerer, and told him that subsequent visits to sickbay 
would result in similar treatment (stomping and kicking) and 
a court martial for malingering.  The record notes that the 
Veteran then denied going to sickbay again until after he 
completed staging (and after he learned he might be deployed 
to Vietnam), when he went to sickbay to inquire about getting 
additional gear for combat.  Per the record, the Veteran was 
then sent to the hospital by the examining sickbay physician 
for further examination of his feet, where the hospital 
podiatrist began the proceedings for a medical discharge.  
After consideration of this history and treatment of the 
Veteran, the private doctor reported that he believed the 
Veteran's club feet had progressed and/or had been aggravated 
beyond the normal progression due to service and that he was 
"confident to a medical degree of certainty that had this 
Veteran not been subjected to the grueling physical 
requirements of the Marine Corps and had he been issued 
proper footwear, his condition would not be as severe as it 
today".  

In May 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
the Veteran testified that his bilateral clubfoot was 
essentially fine when he went into service because he used a 
wedge in all his shoes.  He reported that, after entry, his 
feet began to progressively worsen so he went to sickbay to 
obtain wedges.  He was only prescribed buckets of water in 
which to soak his feet and felt to put around his ankles, 
however; he was not provided wedges.  The Veteran testified 
that he then informed his team commander that he had gone to 
sickbay (as was required), and the commander insulted him, 
told him that further treatment would possibly lead to a 
court marshal for malingering, and stomped on and kicked his 
feet.  The Veteran indicated that this happened every 
subsequent time he went to sickbay.  Finally, he testified 
that, after learning of possible deployment to Vietnam, he 
was seen by a doctor in the hospital, who recommended medical 
discharge.  

A VA examination was conducted in June 2009.  After 
examination, review of the record, and discussion with the 
Veteran, the examiner diagnosed the Veteran with residuals of 
clubfoot.  The examiner stated that he believed the condition 
had worsened due to service because "any congenital 
disorder, especially dealing with the feet, would get worse 
over time with any potential weight-bearing" and because the 
evidence indicated that the Veteran was asymptomatic prior to 
service but symptomatic during and after service.  The 
examiner also believed that there was no clear evidence to 
prove or disprove that the current condition was due to 
natural progression of the club feet or unnatural 
progression; in other words, there was not clear and 
unmistakable evidence of no aggravation.  Finally, the 
examiner stated that there was no evidence of a superimposed 
disease or injury to the Veteran's feet during service from 
his reading of the file.  

After review of the evidence, the Board finds that service 
connection is warranted for aggravation of congenital club 
feet.  The Board notes that the service medical evidence does 
not reflect the existence of a "superimposed disease or 
injury".  The Veteran is competent to report that his feet 
were injured by the training exercises and by a commanding 
officer, however, and the Board finds his history credible 
and consistent with the nature and circumstances of his 
service.  Thus, the Board finds that there was a 
"superimposed injury" in service.  Furthermore, the Board 
finds that the evidence, at a minimum, is in equipoise as to 
whether the Veteran's club foot was aggravated by 
"superimposed injury" of service.  In such circumstances, 
the benefit of the doubt is given to the Veteran, and service 
connection is warranted.  


ORDER

Service connection for bilateral clubfoot is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


